February 14, 2013 United States Securities and Exchange Commission Division of Corporation Finance 100 F. Street N.E. Mail Stop 3561 Washington, D.C. 20549 Attn.:David R. Humphrey, Accounting Branch Chief Re:Conforce International, Inc. (“Conforce” or “Company”) Form 10-K for the year ended March 31, 2012 – Filed July 13, 2012 File No. 000-53579 Dear Sir: On behalf ofConforce, we submit this letter in response to comments from the staff of the Securities and Exchange Commission received by email dated February 11, 2013, relating to Conforce’s above-mentioned filings. In this letter, we have recited the comment from the Staffin bold type and have followed with Conforce’s response.An electronic copy of the applicable Form has been filed per your request. We also acknowledge that the Company is responsible for the adequacy and accuracy of the disclosure in the filing; staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Should you have any questions please contact Mario Verrilli at 905-761-0259. Sincerely, Marino Kulas, President & CEO \ Form 10 K for the year ended March 31, 2012 Exhibit 23.1 1. It appears you have included the independent accountant’s audit report in Exhibit 23.1 and not within the body of your Form 10-K.In accordance with Regulation S-K, Item 601, Exhibit 23 is for the purpose of including the consents of experts. Therefore, it is not appropriate to use this form to include the audit report.Please revise your Form 10-K to include the audit report within the body of the document. Further, please ensure this error is not carried forward to your Form 10-K for the year ended March 31, 2013. In this regard, we note you received this same comment on your Form 10-K for the year ended March 31, 2011 and amended the filing. In response to Staff’s comments, the independent accountant’s audit report has been incorporated into the body of the Form 10-K. We haverevised our procedures to ensure this error will not be carried forward to our Form 10-K for the year ending March 31, 2013.
